internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-142953-02 date date re legend taxpayer date spouse trust son trust daughter dollar_figurex accountant year date date year date dear this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make late allocations of taxpayer’s generation-skipping_transfer gst tax exemption plr-142953-02 facts the facts and representations are summarized as follows on date taxpayer and spouse created two irrevocable trusts for the benefit of their children trust for the benefit of son and trust for the benefit of daughter the terms of trust and trust are substantially identical article one paragraph a of trust and trust provides that each trust is irrevocable article one paragraph b provides that taxpayer spouse and others shall have the right at any time and from time to time to transfer additional money or property to each trust article two paragraph a provides that the instrument by which property is transferred to each trust may make such property subject_to withdrawal rights by an express statement to that effect in the absence of such an express statement such property will not be subject_to withdrawal rights article three paragraph a provides that the trustee shall distribute to the child for whom each trust was created such amount or amounts from income and if income is not sufficient from principal as is necessary for such child’s health maintenance and support in accordance with the manner of living to which he or she is accustomed at the time of such distribution taking into account all other resources available to such child for such purposes and known to the trustee in addition the trustee may accumulate any income not distributed to such child for such purposes or may at any time and from time to time distribute any part or all of such income or any part or all of the remaining principal which is not distributed to such child for such purposes and which the trustee determines to be unnecessary for such child’s anticipated future support needs to or among such child’s lineal_descendants article three paragraph b provides the following guidance to the trustee in exercising the trustee’s discretion under article three paragraph a we anticipate that this trust will continue after the child ’s death and that the assets held in the trust possibly including property added to this trust upon the deaths of each of us will be exempt from the generation-skipping_transfer_tax and that other assets made available to the child during our lives and at our deaths will not be so exempt accordingly to the extent consistent with the provisions of this article we desire the trustee to consider such exempt status in determining whether and to what extent to make distributions from this trust to the child his or her descendants and spouses of such descendants plr-142953-02 article three paragraph c provides that each child shall have the full power exercisable by his or her last will and testament duly proved and allowed to direct the disposition of all or any part of the property remaining in the trust at his or her death including a fractional share a pecuniary amount or specific assets as he or she shall determine to or among anyone other than such child his or her creditors his or her estate or the creditors of his or her estate as he or she may choose and in such manner in trust or otherwise as he or she may determine provided however that he or she may exercise this limited_power_of_appointment only by specific reference thereto in his or her will article three paragraph d provides that upon each child’s death if any one or more of such child’s lineal_descendants is then living any property remaining in the trust that is not disposed of by an effective exercise of such child’s limited testamentary_power_of_appointment shall be divided by the trustee into the number of equal shares necessary so that one share shall be set_aside for each line of such child’s lineal_descendants of which one or more members is then living each such share shall continue to be held by the trustee in a separate trust on date the same day that taxpayer and spouse created trust and trust taxpayer transferred dollar_figurex in cash to trust and dollar_figurex in cash to trust taxpayer hired accountant to prepare a united_states gift and generation- skipping transfer_tax return form_709 for year accountant prepared the return on which he reported taxpayer’s contributions to trust and trust as taxable_gifts however in completing the return accountant inadvertently failed to allocate any portion of taxpayer’s gst_exemption to the transfers made to trust and trust on date taxpayer timely filed the form_709 as prepared by accountant on date taxpayer and spouse each made additional transfers of dollar_figurex to trust and trust taxpayer hired accountant to prepare a form_709 for year accountant again reported taxpayer’s contributions to trust and trust as taxable_gifts but failed to allocate any portion of taxpayer’s gst_exemption to those transfers on date taxpayer timely filed the form_709 as prepared by accountant taxpayer represents that he has not previously allocated any of his gst_exemption to any other transfers of property based on the foregoing facts and representations taxpayer now requests an extension of time to make the following allocations of gst_exemption allocation of dollar_figurex of gst_exemption to taxpayer’s date transfer to trust plr-142953-02 allocation of dollar_figurex of gst_exemption to taxpayer’s date transfer to trust allocation of dollar_figurex of gst_exemption to taxpayer’s date transfer to trust and allocation of dollar_figurex of gst_exemption to taxpayer’s date transfer to trust law analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-142953-02 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to make allocations of his gst_exemption as follows dollar_figurex to his date transfer to trust dollar_figurex to his date transfer to trust dollar_figurex to his date transfer to trust and dollar_figurex to his date transfer to trust the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose plr-142953-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
